Citation Nr: 1648157	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-10 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a bilateral hearing loss disability currently rated at 10 percent prior to June 25, 2016, and at 20 percent from June 25, 2016. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1958 to November 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  By a rating decision in August 2016, the rating for the disability at issue was increased to 20 percent, effective from June 25, 2016.  

In July 2015 the Board remanded the claim for additional development.  The matter has returned to the Board for appellate consideration.

In March 2013, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, on which he requested a Board hearing at a local VA office.  However, in September 2014, the Veteran submitted a letter indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has indicated that his service-connected bilateral hearing loss makes everyday conversation difficult, and that he must use his left ear to listen, especially in noisy environments.  See, e.g., June 2016 VA audiological examination.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  For the rating period on appeal prior to June 25, 2016, the Veteran's bilateral hearing loss disability was at worst manifested by Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.

2.  For the rating period on appeal from June 25, 2016, the Veteran's bilateral hearing loss disability was at worst manifested by Level VI hearing acuity in the right ear, and Level V hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  For the rating period on appeal prior to June 25, 2016, the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. § 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  For the rating period on appeal from June 25, 2016, the criteria for a rating in excess of 20 percent have not been met.  38 U.S.C.A. § 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in April 2010 satisfied the duty to notify provisions.  The letter notified the Veteran of the evidence necessary to substantiate his increased rating claim for bilateral hearing loss. 

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, and private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA audiological examinations in May 2010, June 2012, and June 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2010, June 2012, and June 2016 VA examiners performed the necessary testing, considered the Veterans reported symptomatology, addressed the functional effects of the Veteran's bilateral hearing loss, and provided the medical information necessary to address the rating criteria in this case.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in July 2015.  The July 2015 Board remand directed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a new VA examination to determine the nature and severity of the Veteran's bilateral hearing loss, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the July 2015 Board remand, the Veteran attended a VA examination in June 2016 that performed audiological testing and assessed the functional impact of the Veteran's bilateral hearing loss.  Accordingly, the Board finds that VA at least substantially complied with the July 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 hertz, rounded to the next to the next higher number.  To evaluate the degree of disability for service-connected hearing loss, the Schedule has established eleven auditory acuity levels, designated from Level I through Level XI, with Level I being least severe and Level XI being most severe.  38 C.F.R. § 4.85(h), Tables VI, VIA. 

The results of the pure tone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in  C.F.R. § 4.86, and Table VII, as set out in the Schedule.  38 C.F.R. § 4.85.  Table VIA is used when the examiner certifies that use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(d).  

An exceptional pattern of hearing loss is shown when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

"In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak, 21 Vet. App. at 455.  The examiner must elicit information from the Veteran concerning the functional effects of his or her disability.  The audiologist is not required to read the Veteran's mind, nor is the audiologist required to offer speculative opinion based on information that the Veteran has not provided.  Id

Analysis

The Veteran's claim for an increased rating was received on December 29, 2009.  As such, the relevant rating period on appeal is from one year prior to receipt of the claim, namely December 29, 2008, if increase in disability is shown during that period.  See 38 C.F.R. § 3.400.

Turning to the relevant evidence of record, the Board notes that the VA treatment records and private medical records from the relevant period on appeal show treatment for the service-connected bilateral hearing loss, to include the issuance and maintenance of hearing aids, as well as the Veteran's reports of reduced hearing in the right ear.  See VA Medical Treatment Note dated April 1, 2014.  However, they do not include audiometric or speech discrimination testing results.  

The Veteran was provided a VA audiological examination in May 2010.  The examiner's report reflects significant effects on his occupation, specifically difficulty understanding speech, especially in noisy environments.  The May 2010 VA audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
35
75
70
53
88
LEFT
20
20
75
75
48
84

The right ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear.

The left ear also did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the left ear.

Where hearing loss is at Level II in one ear and Level II in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

The Veteran was provided another VA audiological examination in June 2012.  The Veteran reported that his right ear was the poorer ear and that he had to turn his head to better hear the sound source before his hearing aids were adjusted.  The June 2012 VA audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
40
70
70
54
84
LEFT
30
35
75
70
53
80

The right ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear.

The left ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the left ear.

Where hearing loss is at Level II in one ear and Level IV in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

The Veteran was provided another VA audiological examination on June 25, 2016.  As to the functional impact of the service-connected hearing loss, the Veteran reported that he experiences less difficulties hearing and understanding while wearing his hearing aids.  He has some difficulty understanding on the telephone, and needs to use his left ear to listen.  He does not watch television, but is able to understand his radio while wearing his hearing aids.  According to the Veteran, "most people are okay" to communicate with, but he has some difficulties with everyday communication.  In noisy environments, he has inconsistent difficulties understanding, indicating that the "sound comes in waves" and is at times easier to hear.  The examiner notes that the Veteran was able to follow directions and answer questions in a quiet room during face-to-face conversation.  The June 2016 VA audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
40
45
75
80
60
64
LEFT
35
45
80
85
61
68

The right ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear.

The left ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the left ear.

Where hearing loss is at Level VI in one ear and Level V in the other, a 20 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

The competent evidence of record does not reflect that the Veteran's bilateral hearing loss warranted a rating higher than 10 percent during the period from December 29, 2008, through June 24, 2016, or higher than 20 percent for the period from June 25, 2016.  To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his disability rating, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board attaches more probative weight to the medical records and clinical findings from the skilled medical professionals who conducted the May 2010, June 2012, and June 2016 VA audiological examinations rather than to the Veteran's statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that higher ratings than are currently applied are warranted.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b).  

Extra-Schedular Considerations

The Board has considered whether the case should be referred for consideration of a higher rating on an extra-schedular basis.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, the assigned schedular rating is therefore adequate, and no referral is required.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the Schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extra-schedular rating to accord justice.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the Schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of bilateral hearing loss, to include having difficulty hearing conversation, and difficulty hearing in noisy environments.  The Board further acknowledges the May 2010 VA examiner's opinion that the Veteran's service-connected hearing loss has "significant effects" on his occupation due to the difficulty understanding speech, especially in noise.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making its revisions, VA, with assistance from the Veteran's Health Administration (VHA), developed criteria that contemplate situations in which the severity of a Veteran's hearing loss may not properly be reflected by speech discrimination tests, or in which the hearing loss would otherwise be an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of Veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to assess the hearing disabilities of Veterans fairly and accurately as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. 

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the schedular rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the Schedule.  The Board therefore finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected hearing loss disability.  The Schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider whether there are factors related to the service-connected bilateral hearing loss such as marked interference with employment or frequent periods of hospitalization.  As such, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to an increased rating for a bilateral hearing loss disability, currently rated at 10 percent prior to June 25, 2016, and at 20 percent from June 25, 2016, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


